In an action to recover damages for personal injuries sustained by the plaintiff as a consequence of the defendant’s negligence in the operation of a motor vehicle at a claimed excessive rate of speed so as to cause it to skid over a shaded ice patch on a parking lot driveway, defendant appeals from an order of the Supreme Court, Suffolk County, entered May 3, 1960, granting plaintiff’s *1040motion for summary judgment striking out the answer and directing an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, whether the defendant operated his vehicle at a speed which could be said to be inconsistent with the exercise of reasonable care under the prevailing circumstances, so as to have negligently caused it to skid, is a question of fact which should be resolved after trial (Cutler v. Brockington, 10 A D 2d 712). Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.